PER CURIAM.
Affirmed except that we reverse as to costs which were imposed pursuant to sections 960.20, 943.25 and 27.3455, Florida Statutes (1985). In each instance costs were assessed without compliance with the constitutional requirements of notice and an opportunity to be heard mandated by the supreme court in Jenkins v. State, 444 So.2d 947 (Fla.1984), and Mays v. State, 519 So.2d 618 (Fla.1988). Reversal is without prejudice to the state’s right to attempt to obtain a cost judgment after notice and hearing if it elects to do so.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and LETTS and GLICKSTEIN, JJ., concur.